Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on May 3rd, 2022. Claims 1, 3-8, 10-15 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-15 are rejected 35 U.S.C. 103 as being unpatentable over Dodson et al. (USPGPUB No. 2016/0154756 A1, hereinafter referred to as Dodson) in view of SANKARAN et al. (USPGPUB No. 2019/0347125 A1, hereinafter referred to as SANKARAN) and further in view of Da Sharma et al. (USPGPUB No. 2019/0347125 A1, hereinafter referred to as SANKARAN). 
Referring to claim 1, Dodson discloses a data processing method, wherein the method comprising: 
obtaining, by a device in a server {“Individual servers 130 may be coupled to individual host ports”, see Fig. 1, [0033]}, a first input/output (I/O) request {“includes transmission of a work request message”, [0039]} sent by a first partition {“host-to-host messaging protocol”, see Fig. 1, [0039] as a “fabric-aware application on every compute node of the fabric”, [0130]}, wherein the device is connected to the server through a peripheral component interconnect express (PCIe) bus {“multiple PCIe bus number spaces”, see Fig. 1, [0040]}, the first partition runs on the server, the device provides a plurality of virtual functions (VFs) {“Virtual Functions”, see Fig. 1, [003]} for the server, the first I/O request is initiated {request “standard PCIe TLP containing”, [0063]} by the first partition for any one VF of the plurality of VFs {“using one trap per VF (or contiguous block of VFs”, [0082]}, and the VF is used to manage storage space of the first partition {“decoding a memory space access”, see Fig. 6, [0082] }; and reading or writing, by the device, data from or into the I/O device {“host port DMA registers using one trap per host port”, [0082]}; in the server based on the first I/O request {“in the case of a memory request”, [0063]}.
Dodson does not appear to explicitly disclose wherein the first partition is a virtual machine. 
However, Sankaran discloses wherein the first partition is a virtual machine {“partitioned across different Virtual Functions (VFs) assigned to different virtual machines”, last 2 lines of [0704]}.
Dodson and Sankaran are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dodson and Sankaran before him or her, to modify Dodson “servers 130” incorporating Sankaran’s “virtual machines” (see Fig. 1, [0704]). 
The suggestion/motivation for doing so would have been to implement emulation if scheduling or migration is not possible or take into account minimize energy or latency associated with core types (Sankaran [0156]).
Therefore, it would have been obvious to combine Sankaran with Dodson to obtain the invention as specified in the instant claim(s).
Furthermore, Sharma discloses:
 wherein the obtaining, by a device in a server {“stations or servers”, see Fig. 4, [0042]}, a first I/O request sent {“read requests and write requests”, see Fig. 2, [0030]} by the virtual machine comprises {“root complex”, see Fig. 1, [0022]}:
obtaining, by the device, a first descriptor from a first queue {first descriptor “transaction layer packet” (see Fig. 3, [0031]) and queue “NIC or storage queue pair”, see Fig. 7a-7c, [0052]}, wherein the first descriptor is generated after a front-end driver {“driver (e.g., 845a-b) of the device 705”, see Fig. 8, [0067]} in the virtual machine processes the first I/O request {“policies may call for the policy logic 825”, see Fig. 8, [0066]}, the first descriptor is used to indicate a storage location {“connecting the device 705 to the requester resource”, see Fig. 8, [0066]} of the first I/O request in a memory of the server {“device 705 may explicitly direct affinity policy” the hotter the affinity the more likely that particular memory in use, see Fig. 8, [0066]}, the first queue is stored in the memory of the server {“with the correct socket (and thereby port”, see Fig. 8, [0066]}, and the first queue is used to store descriptors {“by tagging work descriptor data sent to the device [queue]”, see Fig. 8, [0066]} of a plurality of I/O requests comprising the first I/O request {“cause [plurality of I/O requests] traffic generated by the device 705 in response to the work descriptor to be sent over the corresponding port”, see Fig. 8, [0066] last 3 lines}; 
and obtaining, by the device, the first I/O request {“Such a mapping of requesters”, [0066]} from the memory of the server based on the first descriptor {“in response to the work descriptor”, [0066]}. 
Dodson/Sankaran and Sharma are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dodson and Sankaran before him or her, to modify Dodson/Sankaran’s device incorporating Sharma’s “front-driver” (and corresponding descriptor/requests, see Fig. 1). 
The suggestion/motivation for doing so would have been to utilize multiple physical processors (also referred to as multiple sockets) to increase the computing power along with the communication between sockets and other devices becomes more critical (Sharma [0004] last 5 lines).
Therefore, it would have been obvious to combine Sankaran with Dodson to obtain the invention as specified in the instant claim(s).

As per claim 3, the rejection of claim 2 is incorporated and Dodson discloses wherein the device comprises a descriptor prefetch engine {“next hop congestion feedback mechanisms”, [0138]}, a direct memory access (DMA) engine {“number of station DMA engine”, [0099]}, and a memory {“CH-DLUT includes Unordered Route Choice Mask”, [0139]}, and the obtaining, by the device, of the first descriptor from storage space allocated by the server to a first queue comprises {“swift queues”, [0203].}:
generating, by the descriptor prefetch engine, a second descriptor {“ID routed Vendor Defined Messages (VDMs)”, [0039]}, and sending the second descriptor to the DMA engine {“DMA WR VDMs include a PATH field”, [0123]}, wherein the second descriptor is used to indicate a storage location {“CH-DLUT Route Lookup”, [0126]} of the first descriptor in the storage space allocated by the server to the first queue {“If PATH is in the range 0xC . . . 0xF”, [0126]}; and
obtaining, by the DMA engine, the first descriptor from the first queue in a DMA manner based on the second descriptor {“Table 3 illustrates CH-DLUT Arrays in Register Space”, [0125]}; and storing the first descriptor in the memory of the device {“CH-DLUT includes an Unordered Route Choice Mask”, [0139]}.

As per claim 4, the rejection of claim 3 is incorporated and Sakaran discloses wherein the device comprises an interrupt generation module {“hardware-assisted software-based mechanism” for hints [0424]} and a back-end driver, and the obtaining, by the device, of the first I/O request from the memory of the server based on the first descriptor comprises {“sends a message (or enqueues a command descriptor)”, [0425]}:
processing, by the back-end driver, an interrupt request initiated {“signals the event to the accelerator's driver via an interrupt”, [0426]} by the interrupt generation module {“hardware-assisted software-based mechanism” for hints [0424]}, to obtain the first descriptor from the memory, and sending the first descriptor to the DMA engine {“work descriptors are submitted to the device”, [0431]}; 
and obtaining, by the DMA engine, the first I/O request from the memory of the server {“flush operand pages from host cache”, [0431]} in the DMA manner based on the first descriptor {“step 3204” in Figure 32, [0431]}.

As per claim 5, the rejection of claim 3 is incorporated and Dodson discloses wherein the device further comprises an I/O device engine {“[push and] pull mode message engines”, [0044]}, and the reading or writing {read or writing “switch pushes short messages that fit within the supported descriptor size of 128 B, or can be sent by a small number of such short messages sent in sequence, and pulls longer messages” push and pull mechanisms [0043]}, by the device, of data from or into the I/O device {“messages are written asynchronously to their destinations”, [0044]} in the server based on the first I/O request comprises:
when the first I/O request is the read operation {“returning a read request for the message data to be transferred”, [0044]}, generating, by the back-end driver, a data read packet based on the first I/O request {“bulk of host-to-host traffic is in the form of read completions”, [0045]}, wherein the data read packet is used to indicate a storage location of to-be-read target data in the I/O device {“Completions and some messages (e.g. ID routed Vendor Defined Messages”, [0065]}, and the data read packet is further used to indicate a storage location of the read target data in the memory of the device {“prefix only when source and destination are in different Domains”, [0065]}; 
sending, by the back-end driver, the data read packet to the I/O device through the I/O device engine {“If there are multiple paths to the Destination BUS”, [0064]}; and notifying, by the back-end driver, the DMA engine to store the target data stored in the memory of the device in the memory of the server {notifying “Completions and some messages”, [0065]}.

As per claim 6, the rejection of claim 3 is incorporated and Dodson discloses wherein the reading or writing, by the device, of data from or into the I/O device in the server based on the first I/O request comprises: 
when the first I/O request is the write operation {“read-modify-write to the RAM”, [0323]}, obtaining, by the DMA engine, from the memory of the server, target data to be written into the I/O device, and writing the target data into the memory of the device {“In push mode, these unsolicited messages are written asynchronously”, [0044]}; 
generating, by the back-end driver, a data write packet {“targeted DMA function register for routing”, [0102]} based on the first I/O request, wherein the data write packet is used to indicate a storage location {“Writable Level Register”, see Table 1 after [0112]} of the target data in the memory, and the data write packet is further used to indicate to store the target data in a storage location of the I/O device {“Global BUS number from the Requester ID of the TLP being routed”,[0115]};
Sankaran discloses sending, by the back-end driver, the data write packet to the I/O device {“calls the accelerator's device driver which, in turn, sends a message” for a cache flush of the respective I/O device (see Fig. 107, [0425])}.

As per claim 7, the rejection of claim 1 is incorporated and Sankaran discloses wherein the method further comprises further comprising: 
after the first I/O request is processed, sending, by the back-end driver, the interrupt request {“signals the event to the accelerator's driver via an interrupt”, last 2 lines of [0426]} to the server through the DMA engine {sent from an appropriate DMA engine “software posting a DMA request”, see Fig. 32, [0434]}, wherein the interrupt request is used by the server to determine a processing result {“processing engines for processing the descriptors”, [0437]} of the first I/O request by the device {“to the I/O agent”, [0436], first 3 lines, step 3305, see Fig. 32, [0436]}. 

Referring to claims 8, and 10-14 are system claim reciting claim functional language corresponding to the method claim of claims 1, and 3-7, respectively, thereby rejected under the same rationale as claims 1, and 3-7 recited above.

Referring to claim 15 is a non-transitory computer-readable storage medium claim reciting claim functional language corresponding to the method claim of claim 1, and 3-7, respectively, thereby rejected under the same rationale as claim 1, and 3-7 recited above.

Response to Arguments
Applicant's arguments (05/03/2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art for teaching descriptors derived from I/O requests recited in claim1:  US 20210034526 A1, US 20190385057 A1, and US 20140006660 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/     Supervisory Patent Examiner, Art Unit 2184